ORDER
PER CURIAM.
The defendant, Tyler Booth, appeals his conviction for felony possession of a controlled substance, in violation of section 195.202 RSMo. (2000),1 and for misdemeanor trespassing at the Cochran Gardens public housing development, in violation of section 569.140. On appeal the defendant alleges an improper strike of one African-American venireperson in vio*186lation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000.